DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuethe (US 3776363).

Regarding claim 1, Keuthe teaches an aerodynamic element (#10) of an aircraft comprises:
a leading edge (Fig. 1, near #13); and

wherein said protruding elements of the first set are arranged at the surface of the aerodynamic element, one beside the other, being oriented substantially parallel to one another (Fig. 2).

Regarding claim 2, Keuthe teaches the aerodynamic element according to claim 1, wherein at least some of the protruding elements are longitudinally curved (column 2, line 36; Fig. 7).

Regarding claim 3, Keuthe teaches the aerodynamic element according to claim 1, wherein at least some of the protruding elements are longitudinally rectilinear (column 2, line 36; Fig. 2).

Regarding claim 4, Keuthe teaches the aerodynamic element according to claim 1, wherein at least some of the protruding elements are oriented in a direction inclined by a given angle (rho) with respect to a direction of a crossflow flowing along the aerodynamic element (column 2, lines 53-56).

Regarding claim 5, Keuthe teaches the aerodynamic element according to claim 1, further comprising a second set of protruding elements (column 5, lines 55-58), the second set of protruding elements being arranged along the leading edge on a second face (#22) of the aerodynamic element ending at the leading edge, the protruding elements of the second set being oriented transversely to the leading edge (Fig. 2).


a wing;
a flap;
a vertical empennage;
a horizontal empennage;
part of a fuselage;
a nacelle of an engine (column 3, lines 33-43).

Regarding claim 9, Keuthe teaches an aircraft (column 3, lines 33-43) comprising at least one aerodynamic element according to claim 1 (#20). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Keuthe (US 3776363) as applied to claim 1 above, and further in view of Choi (US 20060060722).


a length between 1 millimetre and 30 millimetres ([0071]);
a thickness less than or equal to 0.5 millimetre ([0071]); and
a height between 5 and 50 micrometers (blade spacing [0071]; ratio [0078]).
A spacing distance of 2-10mm (Choi, [0071]) would be 50-100 times the blade height if the blade height were between 0.02 and 0.2 mm (or 20-200 micrometers), which would encompass this range. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Keuthe with the dimensions of Choi. Doing so would give the desired control of boundary layer turbulence (Choi, [0002]).

Regarding claim 7, Keuthe teaches the aerodynamic element according to claim 1. Keuthe does not teach specific spacing dimensions between protruding elements. Choi teaches wherein the protruding elements are spaced apart by a distance between 2 and 8 millimetres ([0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Keuthe with the specified spacing of protruding element of Choi. Doing so would give the desired control of boundary layer turbulence (Choi, [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsotsis (US 20110186685), Spath (US 20050003146), and Cox (US 5253828) show evenly spaced protrusions on an aerodynamic surface. 
Lee (US 2740596) shows vortex generating structures arranged alongside the leading edge of an aircraft surface. 
Thompson (US 4323209) shows vortex generating structures protruding in front of the leading edge of an aircraft wing.
Katagiri (US 4222710) shows a curved rib structure protruding from an aerodynamic surface. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647